DETAILED ACTION
Claim Status
	Applicant’s amendment filed July 28, 2022 has been entered. Claims 2, 6-8, 14-15 and 21-22 are cancelled. Claim 23 has been newly added. Claims 1, 3-5, 9-13, 16-20 and 23 are pending. Claims 18-20 are withdrawn. Claims 1, 3-5, 9-13, 16-17 and 23 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on December 6, 2021 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

The size of the ASCII text file in the incorporation by reference paragraph is provided in kilobytes. However, the size must be provided in bytes.

Claim Objections - withdrawn
Objection to claim 17 is withdrawn in view of Applicant’s amendment to replace “/” with commas. 

Claim Objections – new objections
Claim 4 is objected to because of the following informalities: Claim 4 recites, “the method of claim 1 wherein all alleles of B4GALNT3 and B4GALNT4 are modified”, which is improper grammar. Claim 4 should recite, “The method of claim 1, wherein all alleles of B4GALNT3 and B4GALNT4 are modified”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites, “the method of claim 1, B4GALNT3 and B4GALNT4 are targeted in at least one, position”, which is improper grammar. Claim 5 should recite, “the method of claim 1, wherein B4GALNT3 and B4GALNT4 are targeted in at least one position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 3-10, 13, 15 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to claims 3-5, 9-10, 13 and 17, as well as cancelation of claims 6-8 and 15.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 1, 4-7, 9-13 under 35 U.S.C. 102(a)(2) as being anticipated by Bowen (WO 2016/196499 A1, published December 8, 2016, earliest effective filing date May 19, 2015, provided in an IDS) is withdrawn in view of Applicant’s amendment to claim 1 to limit the genes to B4GALNT3 and B4GALNT4.

Rejection of claim(s) 1-11 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ryan et al. (WO 2015/138855 A1, published September 17, 2015, earliest effective filing date March 14, 2014, provided in an IDS) is withdrawn in view of Applicant’s amendment to claim 1 to limit the genes to B4GALNT3 and B4GALNT4.

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment
Rejection of claims 1, 4-7, 9-16 under 35 U.S.C. 103 as being unpatentable over Bowen as applied to claims 1, 4-7, 9-13 above, and further in view of Narimatsu et al. (WO 2017/047813 A1, published March 23, 2017, earliest effective filing date September 18, 2015, as evidenced by its translation) is withdrawn in view of Applicant’s amendment to claim 1 to limit the genes to B4GALNT3 and B4GALNT4.

Claim Rejections - 35 USC § 102 – new rejection necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narimatsu et al. (WO 2017/047813 A1, published March 23, 2017, earliest effective filing date September 18, 2015, as evidenced by its translation). This is a new rejection necessitated by Applicant’s amendment to claim 1 to limit the genes to B4GALNT3 and B4GALNT4.
Narimatsu et al. describe a method of modifying B4GALNT3 and B4GALNT4 in a cell via CRISPR/Cas (mutations where continuously introduced into the B4GALNT3 and B4GALNT4 genes using CRISPR nuclease vector kit; paragraph [0073]), wherein the cell has at least three alleles of B4GALNT3 and/or B4GALNT4 (HEK293 cells; paragraph [0073]. In page 4, third paragraph of the reply filed July 28, 2022, Applicant admits HEK293 cells have three B4GALNT3 and three B4GALNT4 alleles), and wherein modifying B4GALNT3 and B4GALNT4 via CRISPR/Cas eliminates GalNAc residues within N-glycans in proteins expressed by the cell (glycan structure was confirmed to be lost; paragraph [0074], figure 13, rCSF1R-ECD (LacDlNAc) shows no GalNAc residues) (claim 1), wherein all alleles of B4GALNT3 and B4GALNT4 are modified (glycan structure was confirmed to be lost; paragraph [0074], figure 13, rCSF1R-ECD (LacDlNAc) shows no GalNAc residues. Since no GalNAc is found in the recombinant protein, all alleles must be modified) (claim 4), wherein B4GALNT3 and B4GALNT4 are targeted in at least one position of the nucleotide sequence of their coding region (B4GALNT3 target sequence in exon 2, B4GALNT4 target sequence in exon 2, paragraph [0073]) (claim 5), wherein modifying B4GALNT3 and B4GALNT4 via CRISPR/Cas results in introduction of one or more insertion(s) (frame shift mutation by adenine insertion in the coding region of B4GALNT3 gene; paragraph [0073]), deletion(s) (frame shift mutation due to cytosine deletion of the coding region of B4GALNT4; paragraph [0073]) and/or substitution(s) of one or more nucleotides or a combination thereof in a coding region of B4GALNT3 and B4GALNT4 (claim 9), wherein modifying B4GALNT3 and B4GALNT4 via CRISPR/Cas results in decreased transcription and/or expression of the B4GALNT3 and B4GALNT4 and/or in production of a variant of GalNT3 and GalNT4 which is truncated and/or has altered enzymatic activity (glycan structure was confirmed to be lost; paragraph [0074], figure 13, rCSF1R-ECD (LacDlNAc) shows no GalNAc residues. Since no GalNAc residues are attached, then expression of B4GALNT3 and B4GALNT4 must be decreased) (claim 10), wherein the cell is a human cell or is derived from a human cell (HEK293 cells; paragraph [0073]) (claim 11), wherein the cell is an immortalized cell ((HEK293 cells; paragraph [0073]) (claim 12).
Accordingly, Narimatsu et al. anticipate claims 1, 4-5 and 9-12.
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. Applicant argues that CRISPR induced mutations caused NHEJ repair would result in different mutations for each allele of B4GALNT3 and B4GALNT4. However, Narimatsu et al. only teach one mutation for each gene. Additionally, Narimatsu et al. does not show elimination of GalNAc residues on the N-glycans of proteins expressed with the targeted cells.
However, although Narimatsu et al. only show one mutation for B4GALNT3 and B4GALNT4, Narimatsu et al. show that addition of GalNAc residues on the N-glycans of recombinant proteins expressed with the targeted cells is eliminated (figure 13 as indicated above). Therefore, all alleles of B4GALNT3 and B4GALNT4 must be mutated to result in no addition of GalNAc residues.

Allowable Subject Matter
Claims 3, 13, 16-17 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636